TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 24, 2018



                                     NO. 03-18-00354-CV


              Delores Glass Matthews, Dorothy Glass Redus, Allen Glass,
            Monica Glass Reedy, Nancy Glass Jones, Mary Regina Glass Essex,
                       Kenneth Glass, Mable Glass Burnet Nunn
                          and Gretchen Campbell, Appellants

                                                v.

                                    Edward Glass, Appellee


         APPEAL FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the final judgment signed by the district court on April 18, 2018. Having

reviewed the record, the Court holds that Delores Glass Matthews, Dorothy Glass Redus, Allen

Glass, Monica Glass Reedy, Nancy Glass Jones, Mary Regina Glass Essex, Kenneth Glass,

Mable Glass Burnet Nunn and Gretchen Campbell have not prosecuted their appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.